DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 16-20 in the reply filed on 07/01/2022 is acknowledged.  However, upon further consideration, the Examiner has rejoined claim 15 and as such, the restriction requirement between Groups I and II has been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “positive axial clearance angle” as in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites on line 2 that the cutting insert defines “a second perpendicular to the central longitudinal axis”.  First, where is the first perpendicular?  Second, it is unclear exactly what a “second perpendicular” encompasses.  Further, there is insufficient antecedent basis for “the second axis” on line 3.  Where is the first axis?  For purposes of expediting prosecution, “second perpendicular” will be interpreted as –second axis perpendicular--.  Further clarification is needed.  Additionally, it is noted that if “second perpendicular” is indeed a second axis, a first axis needs to be defined for clarity purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0333791 (hereafter—Lee--) in view of Kitajima et al. US 2018/0257155 (hereafter—Kitajima--)
In regards to claim 1, Lee discloses an indexable cutting insert, comprising: a first face (110), a second face (110) opposite the first face (see Figure 5), a first pair of opposing side surfaces (130), a second pair (120) of opposing side surfaces and a corner radius (see Figure 1) connecting each of the first pair of opposing side surfaces (130) to each of the second pair of opposing side surfaces (120); a first wiper edge (161) and a second wiper edge (162) formed at an intersection between each of the first and second faces and each of the first pair of opposing side surfaces (see Figure 1); a first cutting edge (150) formed at an intersection between each of the first and second faces (110) and each of the second pair of opposing side surfaces (120); and a corner edge portion (170) formed at an intersection between each of the first and second faces (110) and each corner radius (see Figure 1).
However, Lee fails to disclose that the cutting insert has a second cutting edge formed at the intersection between each of the first and second faces and each of the second pair of opposing side surfaces.
Nevertheless, Kitajima teaches a cutting insert (3) discloses an indexable cutting insert, comprising: a first face (12), a second face (12) opposite the first face (see Figure 7), a first pair of opposing side surfaces (24), a second pair (13) of opposing side surfaces and a corner radius (see Figure 5) connecting each of the first pair of opposing side surfaces (24) to each of the second pair of opposing side surfaces (13); a first cutting edge (31) extending from a corner portion (21) to a mid-point of the second pair of side surfaces (13) and a second cutting edge (32) extending from the midpoint of the second pair of side surfaces (13) to a second corner portion (22); the first and second cutting edges (31 and 32) formed at an intersection between each of the first and second faces (12) and each of the second pair of opposing side surfaces (24); and the first corner edge portion (21) formed at an intersection between each of the first and second faces (12) and each corner radius (see Figure 5).  In Figure 6, it is noted that the first and second cutting edges 31 and 32 are disposed at an angle with respect to the central longitudinal axis.  By providing this arrangement of a first and second cutting edge (31 and 32) the indexable cutting insert when disposed on a cutting tool can performs face milling, shoulder milling and pocket hole digging operation using a ramping operation.  Therefore, it is possible to intensively use tools by minimizing types of the tools and continuously perform various tool rotating cutting processes and shorten machining time (see at least paragraph [00164]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Lee’s intersection between each of the first and second faces and each of the second pair of opposing side surfaces to include a second cutting edge as taught by Kitajima to provide a single tool with the ability to perform various machining operations with the same tool (by minimizing types of the tools) and continuously perform various tool rotating cutting processes and shorten machining time.
In regards to claim 2, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses a mounting through hole (140 of Lee) extending through the first pair of opposing side surfaces (130 of Lee), the center of the mounting through hole (140) defining a central longitudinal axis (see Figure 4).
In regards to claim 3, Lee as modified discloses the indexable cutting insert of claim 2, Lee as modified also discloses that the cutting insert (of Lee) defines a --second axis perpendicular-- to the central longitudinal axis (of Lee) and parallel to the first and second pairs of opposing side surfaces (refer to axis passing through first and second faces 110 of Lee), and a third axis perpendicular to the central longitudinal axis and the second axis (refer to axis passing through second opposing side surfaces 120 of Lee).
In regards to claim 4, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses that the first and second wiper edges (161 and 162 of Lee) comprise convex portions (see Figure 4 of Lee, note that wiper edges 161 and 162 are convexly protruding in a perpendicular direction toward the central axis).
In regards to claim 5, Lee as modified discloses the indexable cutting insert of claim 4, Lee as modified also discloses that each of the convex portions (of wiper edges 161 and 162) include a radius.
However, Lee as modified fails to disclose that the value of the radius ranges from 3 millimeters to 10 millimeters.
Since Lee does, however, disclose that the convex portions of wiper edges 161 and 162 include a radius, see Figure 4 of Lee; the value of the radius of the convex portion of wiper edges 161 and 162 constitute a defined value of the cutting insert. Therefore, the value of the radius of the convex portion of wiper edges is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the radius will depend on the desired edge strength which result in a reduction in cutting resistance with the workpiece during machining. Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined radius (of the convex portions of wiper edges), were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Lee’s value of the radius of the convex portion of the wiper edges to be within a desired range such as ranging from 3 millimeters to 10 millimeters.  In re Aller, 105 USPQ 233.  
In regards to claim 6, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses that intersection between each of the first and second faces and each of the first pair of opposing side surfaces comprises a transitional edge (163 of Lee) comprising a concave portion (163 of Lee) connecting the first and second wiper edges (161 and 162 of Lee) (see Figure 4 of Lee, note that concave portion 163 is concave in relation to convex wiper edges 161 and 162).
In regards to claim 7, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses that the corner edge portion (170 of Lee) connects a wiper edge (161 or 162 of Lee) and a cutting edge (150 of Lee), the corner edge portion (170 of Lee) forming a concave portion with the wiper edge and a convex portion with the cutting edge (see Figure 1 of Lee).
In regards to claim 8, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses that the first cutting edge (150 of Lee) extends from a first corner edge portion (170 of Lee) to a midpoint of the second pair of side surfaces (as modified by Kitajima) and the second cutting edge (of Kitajima) extends from the midpoint of the second pair of side surfaces to a second corner edge portion (as modified by Kitajima).
In regards to claim 9, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses that the indexable cutting insert is a tangential milling cutting insert (of Lee).
In regards to claim 10, Lee as modified discloses the indexable cutting insert of claim 3, Lee as modified also discloses that the first cutting edge (31 as modified by Kitajima) extends between a midpoint (at C3 of Kitajima) of the second pair of side surfaces and a first corner edge portion (of Lee) at a first cutting edge angle with respect to the central longitudinal axis (of Lee), and the second cutting edge (32 as modified by Kitajima) extends between the midpoint of the second pair of side surfaces and a second corner edge portion (of Lee) at a second cutting edge angle with respect to the central longitudinal axis (as modified by Kitajima).
In regards to claim 11, Lee as modified discloses the indexable cutting insert of claim 10, Lee as modified also discloses the first cutting edge angle (as modified by Kitajima) and the second cutting edge angle (as modified by Kitajima).  Although the first and second cutting angles as on Figure 6 of Kitajima, now on Lee, do suggest being at least 1, this is not explicitly disclosed.
Since Lee as modified does, however, disclose that the first and second cutting edges are each disposed at an angle (as modified by Kitajima); the value of these angles constitute a defined value of the cutting insert. Therefore, the value of these angles is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the radius will depend on the material of the workpiece being machined. Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined first cutting edge angle and second cutting edge angle, were disclosed in the prior art by Lee as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Lee’s value of the first cutting edge angle and second cutting edge angle to be within a desired range such as from 1 to 30 degrees respectively.  In re Aller, 105 USPQ 233.  
In regards to claim 12, Lee as modified discloses the indexable cutting insert of claim 3, Lee as modified also discloses that the first and second faces (110 of Lee) are 180-degree rotationally symmetric about the second axis (in the same way as presented by Applicant).
In regards to claim 13, Lee as modified discloses the indexable cutting insert of claim 1, Lee as modified also discloses that each corner edge portion and the adjacent wiper edge and the adjacent cutting edge form a cutting region (see Figures 1 and 6 of Lee).
In regards to claim 14, Lee as modified discloses the indexable cutting insert of claim 13, Lee as modified also discloses that the cutting insert (of Lee as modified) comprises four right handed cutting regions and four left handed cutting regions (in the same way Applicant’s insert has four right handed cutting regions and four left handed cutting regions, due to the 180-degree rotational symmetry Lee’s insert has).
In regards to claim 15, Lee discloses an indexable tangential cutting insert (100) comprising: four right handed cutting regions; and four left handed cutting regions (since the cutting insert 100 is 180-degree rotationally symmetry about an axis passing through surfaces 110 and about axis passing through surfaces 120, in the same way as presented by Applicant) wherein the cutting insert (100) is capable of being interchangeable between a first left handed cutting tool holder and a second right handed cutting tool holder.
In regards to claim 16, Lee discloses a cutting tool system (Figure 6) comprising: a cutting tool holder (200) having a central longitudinal rotational axis (C1), and comprising at least one insert pocket (201, 202 and 203) in a cutting end (204), the at least one insert pocket comprising: a bottom seating surface (one of: 201, 202 or 203); a first sidewall portion (another one of: 201, 202 or 203) extending generally perpendicularly from the bottom seating surface (see Figure 6); and an indexable cutting insert (100) mounted in the at least one pocket (see Figure 6), the indexable cutting insert, comprising: a first face (110), a second face (110) opposite the first face (see Figure 5), a first pair of opposing side surfaces (130), a second pair (120) of opposing side surfaces and a corner radius (see Figure 1) connecting each of the first pair of opposing side surfaces (130) to each of the second pair of opposing side surfaces (120); a first wiper edge (161) and a second wiper edge (162) formed at an intersection between each of the first and second faces and each of the first pair of opposing side surfaces (see Figure 1); a first cutting edge (150) formed at an intersection between each of the first and second faces (110) and each of the second pair of opposing side surfaces (120); and a corner edge portion (170) formed at an intersection between each of the first and second faces (110) and each corner radius (see Figure 1).
However, Lee fails to disclose that the cutting insert has a second cutting edge formed at the intersection between each of the first and second faces and each of the second pair of opposing side surfaces.
Nevertheless, Kitajima teaches a cutting insert (3) discloses an indexable cutting insert, comprising: a first face (12), a second face (12) opposite the first face (see Figure 7), a first pair of opposing side surfaces (24), a second pair (13) of opposing side surfaces and a corner radius (see Figure 5) connecting each of the first pair of opposing side surfaces (24) to each of the second pair of opposing side surfaces (13); a first cutting edge (31) extending from a corner portion (21) to a mid-point of the second pair of side surfaces (13) and a second cutting edge (32) extending from the midpoint of the second pair of side surfaces (13) to a second corner portion (22); the first and second cutting edges (31 and 32) formed at an intersection between each of the first and second faces (12) and each of the second pair of opposing side surfaces (24); and the first corner edge portion (21) formed at an intersection between each of the first and second faces (12) and each corner radius (see Figure 5).  In Figure 6, it is noted that the first and second cutting edges 31 and 32 are disposed at an angle with respect to the central longitudinal axis.  By providing this arrangement of a first and second cutting edge (31 and 32) the indexable cutting insert when disposed on a cutting tool can performs face milling, shoulder milling and pocket hole digging operation using a ramping operation.  Therefore, it is possible to intensively use tools by minimizing types of the tools and continuously perform various tool rotating cutting processes and shorten machining time (see at least paragraph [00164]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Lee’s intersection between each of the first and second faces and each of the second pair of opposing side surfaces to include a second cutting edge as taught by Kitajima to provide a single tool with the ability to perform various machining operations with the same tool (by minimizing types of the tools) and continuously perform various tool rotating cutting processes and shorten machining time.
In regards to claim 17, Lee as modified discloses the cutting tool system of claim 16, Lee as modified also discloses that each corner edge portion (170 of Lee) and the adjacent wiper edge (161 or 162 of Lee) and the adjacent cutting edge (31 or 32 as modified by Kitajima) form a cutting region, and wherein the cutting insert (100 of Lee) comprises four left handed cutting regions and four right handed cutting regions (due to 180-degree symmetry of the cutting insert, in the same way as presented by Applicant).
In regards to claim 18, Lee as modified discloses the indexable cutting insert of claim 16, Lee as modified also discloses that the cutting insert (100 of Lee) further comprising a mounting through hole (140 of Lee) extending through the first pair of opposing side surfaces (130 of Lee), the center of the mounting through hole defining a central longitudinal axis, wherein the central longitudinal axis of the cutting insert forms a mounting angle with the central longitudinal rotational axis of the tool holder when the cutting insert is mounted in the at least one pocket (as on Figure 6 of Lee).
In regards to claim 19, Lee as modified discloses the indexable cutting insert of claim 18, Lee as modified also discloses the mounting angle.
However, Lee as modified fails to disclose that the mounting angle is from 0.1 to 5 degrees.
Since Lee as modified does, however, disclose that there is a mounting angle formed between the central longitudinal axis of the cutting insert and the central longitudinal axis of the tool holder, the value of the mounting angle constitutes a defined value of the cutting tool. Therefore, the value of the mounting angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the mounting angle will depend on the type of tangential machining being performed and desired clearance and rake when machining.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined mounting angle, were disclosed in the prior art by Lee as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Lee’s value of the mounting angle to be within a desired range such from 0.1 to 5 degrees.  In re Aller, 105 USPQ 233.  
In regards to claim 20, Lee as modified discloses the indexable cutting insert of claim 16, Lee as modified also discloses that the first sidewall portion (202) provides a positive axial clearance angle from a horizontal plane normal to the central longitudinal rotational axis of the tool holder (refer to the clearance angle formed between the cutting insert and the horizontal plane of a workpiece when machining).
However, Lee as modified fails to disclose that the value of the axial clearance angle is from 0.5 to 15 degrees.
Since Lee as modified does, however, disclose that the first sidewall (202) provides a positive axial clearance for the cutting insert when clamped in the insert pocket; the value of the axial clearance angle constitutes a defined value of the cutting tool. Therefore, the value of the axial clearance angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the axial clearance angle will depend on desired clearance when machining to prevent any other part of the cutting insert that is not the active cutting edge, from unnecessarily contacting the workpiece when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined axial clearance angle, were disclosed in the prior art by Lee as modified, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Lee’s value the axial clearance angle to be within a desired range such as from 0.5 to 15 degrees.  In re Aller, 105 USPQ 233.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722